Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered December 19, 1994, which revoked defendant’s probation and imposed a sentence of imprisonment.
In January 1993, defendant was convicted upon his plea of guilty of two counts of the crime of operating a motor vehicle while under the influence of alcohol and was sentenced to a term of five years’ probation. Defendant was subsequently found to have violated the terms of his probation by failing to refrain from the use of alcoholic beverages and failing to report daily to his probation officer. As a result, defendant’s probation was revoked and he was sentenced to two one-year jail terms to be served consecutively. Defendant appeals.
Defendant admits that he violated two significant terms of his probation but contends that the consecutive nature of his sentences rendered them harsh and excessive. Our review of the record, however, discloses that the sentences in question were appropriate under the circumstances presented here and do not constitute an abuse of County Court’s discretion (see, People v Yusko, 222 AD2d 928, 928-929, lv denied 87 NY2d 1027). We accordingly affirm.
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.